Exhibit - 10.16


Agreement on Application, Construction and Transfer of Power Facilities




Party A:     Shanghai Kaihong Electronic Co., Ltd
Address: NO.999 Chenchun Road, Xinqiao Town, Songjiang District, Shanghai


Party B:     Shangai Yahong Electronic Co., Ltd
Address: NO.999 Chenchun Road, Xinqiao Town, Songjiang District, Shanghai


WHEREAS Party A as tenant uses Party B’s factory building and is in operation in
the same area with Party B;


WHEREAS Party A’s consumption of electricity is in excess of capacity and Party
B has the right to apply for constructing the facilities for power supply
(“Power Facilities”);


NOW THEREFORE Both Parties enter into the following terms and conditions with
regard to the application, construction thereof and the change of name and title
thereof through amicable negotiation on the basis of equality and mutual
benefits.



1.
Party B agrees to designate, in a timely fashion, a power transformation and
distribution institute and/or related institution in his own name for designing
the drawings and to submit such drawings and related materials to the electric
service company for examination and approval in accordance with the requirements
of the electric service company at the request of Party A.



2.
Party B agrees to apply, in a timely fashion, for the construction of the Power
Facilities and to submit the required application documents and materials to the
electric service company in his own name upon the reply to the enquiry of
electric service application by the electric service company and approval of the
construction project applied.



3.
Party B agrees that the Power Facilities are solely intended for Party A’ s use
upon completion of construction work thereof and Party B is willing to change,
for free of charge, the name and title of the Power Facilities to be under Party
A in a timely fashion.
 
Party B agrees to entrust, in a timely fashion, the electric service company for
the engineering construction of electricity supply and pay for such engineering
work in accordance with the requirements of the electric service company,
provided that Party A shall furnish all service equipment and cover all costs
incurred by Party B thereof.



4.
Party B agrees that he shall provide all necessary assistance and cooperation at
Party A’s request so as to go through application(s) and/or procedure(s) other
than those mentioned herein, if so required, and fulfill such application(s)
and/or procedure(s) on time during the application, construction and
change-of-name of the Power Facilities. Party B guarantees that if
change-of-name of the Power Facilities can not be fulfilled for any reason not
caused by Party B, Party A still has exclusive right to use the facilities.
Party B should protect the above-mentioned facilities from any damage and has no
right to dispose them.



5.
Party A guarantees that he shall provide all necessary assistance and
cooperation at Party B’s request, bear all relative costs and expenditures and
provide all associated service equipment during the application, construction
and change-of-name of the Power Facilities.



6.
Party A guarantees to bear and be responsible for all relative fees and costs
for electricity use after the Power Facilities are in operation.



7.
Party A guarantees that if this Agreement cannot be effectively enforced for any
reason not caused by Party B, Party B shall not be liable to Party A in this
regard.



8.
This Agreement comes into effect once signed and sealed by both Parties.




--------------------------------------------------------------------------------


9.
The clauses stated in this Agreement can be amended by the Parties subject to
their negotiation and mutual consents, according to the circumstances arising
from the actual performance of the Agreement, provided that a written
supplementary agreement signed by the Parties shall be entered into to cover
such amendments.



10.
The legal effectiveness of each clause herein is separable, which means should
any clause be deemed as null and void the effectiveness of other clause(s) will
not be affected.



11.
This agreement is originated in two duplicated copies with equal legal validity.
Each Party holds one copy thereof.



12.
Any dispute arising from this Agreement between Party A and Party B which cannot
be settled through negotiations should be submitted to the people’s court with
jurisdiction thereof for trial.

This agreement is hereby signed by authorized representatives of parties this
fifteen of March, 2006.


Party A: Shanghai Kaihong Electronic Co., Ltd
Legal representative or authorized representative:
/:/ Joseph Liu
Date: March 15, 2006




Party B: Shanghai Yahong Electronic Co., Ltd
Legal representative or authorized representative:
/:/ Jian-Ya, Xing
Date: March 15, 2006
 

--------------------------------------------------------------------------------

